BRITT, J.
The attorney general has moved in this Court that the appeal be dismissed for that no appeal lies from a judgment rendered on return of a writ of habeas corpus to obtain freedom from restraint, review being solely by certiorari. The motion is well taken.
It is well established in the Appellate Division of the General Court of Justice of North Carolina that, except in cases involving the custody of minor children, an appeal is not allowed from a judgment entered in a habeas corpus proceeding, such judgment being reviewable by way of certiorari if the court, in its discretion, chooses to grant such a writ. State v. Lewis, 274 N.C. 438, 164 S.E. 2d 177; In Re Palmer, 265 N.C. 485, 144 S.E. 2d 413; In Re Renfrow, 247 N.C. 55, 100 S.E. 2d 315; In Re Steele, 220 N.C. 685, 18 S.E. 2d 132 (cert. den. 316 U.S. 686, 86 L. Ed. 1758, 62 S. Ct. 1275); In Re Wilson, 3 N.C. App. 136, 164 S.E. 2d 56. Accordingly, petitioner’s appeal is dismissed.
Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
Appeal dismissed.
Certiorari denied.
Brocic and Graham, JJ., concur.